DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Terminal Disclaimer
The terminal disclaimer filed on 10/27/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. No. 10846912 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-3, 5-13, and 15-21 are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, prior art search did not return prior art references that anticipated or rendered obvious the recited limitations, either alone or in combination within the context of the whole claim: rendering a first set of objects from the first perspective; storing both the rendered content and the non-rendered content from the first perspective, the rendered content corresponding to the first set of objects from the first perspective; and generating a new frame to be displayed, wherein the new ; and determining different granularities for both the rendered content and the non-rendered content for the one or more objects from the first perspective.
 Regarding independent claim 8, prior art search did not return prior art references that anticipated or rendered obvious the recited limitations, either alone or in combination within the context of the whole claim: rendering a first set of objects from the first perspective; storing both the rendered content and the non-rendered content from the first perspective, the rendered content corresponding to the first set of objects from the first perspective; and generating a new frame to be displayed, wherein the new frame is generated from a second perspective using the rendered content and the non-rendered content from the first perspective, wherein storing both the rendered content and the non-rendered content from the first perspective comprises: identifying the rendered content and the non-rendered content from the first perspective; analyzing the rendered content and the non-rendered content to determine if content corresponds to one of a surface point and a non-surface point; discarding the content corresponding to a non-surface point; and storing the content corresponding to the surface point.
Regarding independent claim 9, prior art search did not return prior art references that anticipated or rendered obvious the recited limitations, either alone or in combination within the context of the whole claim: rendering a first set of obj ects from the first perspective; storing both the rendered content and the non-rendered content from the first perspective, the rendered content corresponding to the first set of objects from the first perspective; and generating a new frame to be displayed, wherein the new calculating bounds for the predicted head movement of the user based at least in part on one or more of a predicted direction, a current speed of movement of the user, and a predicted speed of movement for the user, the bounds corresponding to a maximum predicted head movement for the second perspective; determining rendered content and non-rendered content within the calculated bounds for the predicted head movement; and storing the rendered content and the non-rendered content within the calculated bounds.
Regarding independent claim 10, prior art search did not return prior art references that anticipated or rendered obvious the recited limitations, either alone or in combination within the context of the whole claim: rendering a first set of objects from the first perspective; storing both the rendered content and the non-rendered content from the first perspective, the rendered content corresponding to the first set of objects from the first perspective; and generating a new frame to be displayed, wherein the new frame is generated from a second perspective using the rendered content and the non-rendered content from the first perspective, wherein storing both the rendered content and the non-rendered content for the one or more objects from the first perspective further comprises: determining opaque points of one or more opaque objects; storing image data corresponding to the opaque points; determining semi-transparent points of one or more semi-transparent objects; and storing image data of the semi-transparent points, wherein the first set of objects comprises the one or more opaque objects and the one or more semi-transparent objects.
Regarding claim 11, see treatment of claim 1.
Regarding claim 18, see treatment of claim 8.
Regarding claim 19, see treatment of claim 9.
Regarding claim 20, see treatment of claim 10.
Regarding claim 21, see treatment of claim 1.
Therefore, the independent claims are allowable over the prior art. The corresponding dependent claims, if any, are also allowable, at least for the combination of additional limitations and the limitations listed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU NGUYEN whose telephone number is (571)270-3982. The examiner can normally be reached 9AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571) 272-7653. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VU NGUYEN/Primary Examiner, Art Unit 2619